DETAILED ACTION
This office action is in response to application no. 15/828,900 filed on 12/01/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 9, reference is made to “an MR slice image”.  Subsequently, on line 10, reference is made to “each of said at least two slices” and on line 12 reference is made to “respective MR slice images”.  The reference on line 9 should be amended to be consistent with the recitation on line 12 (a possible amendment: “to reconstruct MR slice images … exhibiting an intensity value in said MR slice images”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8, 12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said PWV profile" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 24 require “a repetition time that is at least as low as 2 ms.” It is unclear if this limitation should be interpreted as “less than or equal to 2 ms” or “greater than or equal to 2 ms.” For purposes of examination, it will be interpreted as greater than or equal to 2 ms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 – 9, 12, 13, 16 – 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 6,141,578) in view of Wentland et al. “Review of MRI-based measurements of pulse wave velocity: a biomarker of arterial stiffness” (herein Wentland).
With regard to claim 1, Hardy discloses a method for pulse wave velocity (PWV) measurement along the aorta of a subject, using magnetic resonance (MR) imaging, said method comprising: using a control computer, 122, to operate an MR data acquisition scanner, 141, while a subject, patient, is situated in the scanner, 141, in order to acquire intensity-based MR data respectively by executing a multislice cardio synchronized segmented cine MR data acquisition sequence, ECG triggered M-mode (Cols. 4 – 5, ll. 62 – 13); using a reconstruction computer, 107, to reconstruct an MR slice image, composed of pixels, from the MR data acquired therefrom with said sequence, each of said pixels exhibiting an intensity value in respective MR slice images (Fig. 5; Col. 5, ll. 14 – 42; Col. 6, ll. 36 – 50); providing said MR slice images to detect arrival of a pulse wave from onset flow enhancement based on intensity values of relevant pixels derived respectively from said MR slice images (Col. 6, ll. 36 – 50); calculating PWV from said arrival of said pulse wave respectively in said MR slice images (Cols. 5 – 6, ll. 43 – 36); and providing an electronic output, 318, that represents the calculated PWV (Abstract; Figs. 1 – 3, 5 & 6; Col. 3, ll. 6 – 21; Col. 4, ll. 19 – 46; Col. 6, ll. 19 – 36).
Hardy is not explicit that the MR data is acquired from at least two transverse slices spaced from each other along the descending aorta, the MR slice image being reconstructed from each of said at least two slices, that the MR slice images are provided to an analysis computer and using said analysis computer to detect arrival of a pulse wave respectively in different slices from onset flow enhancement based on intensity values of relevant pixels derived respectively from at least two of said MR slice images or that the analysis computer calculates PWV from said arrival of said pulse wave respectively in said at least two of said MR slice images and provides an electronic output that represents the calculated PWV.   Hardy does disclose that the analysis is performed on a program on computer 107 (Col. 5, ll. 43 – 46).

A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the MR data being acquired from at least two transverse slices spaced from each other along the descending aorta and that the MR slice image is reconstructed from each of said at least two slices.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hardy to include the MR data being acquired from at least two transverse slices spaced from each other along the descending aorta and that the MR slice image is reconstructed from each of said at least two slices as taught by Wentland, since this allows determination of temporal shift between two flow waveforms.
It would have further been obvious to one having ordinary skill in the art at the time the invention was made to separate the program on computer 107 of Hardy and have it run on a separate computer, since it has been held that the mere fact that a given structure is integral does not preclude its constituting various elements. Such a separation would not appear to alter the operation of the method and the results of such a separation and use of an additional computer to run the program would appear to be reasonably predictable.
With regard to claim(s) 4 and 16, Hardy in view of Wentland discloses operating said MR data acquisition scanner to execute said multi-slice cardio synchronized segmented cine MR data acquisition sequence with multiple slices being acquired interleaved (Hardy: Col. 1, ll. 62 – 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also use interleaving techniques in the method for calculating wave velocities in blood vessels of Hardy since this can improve the effective time resolution so that rapid propagation of wavefronts can be followed.
Regarding claim(s) 5 and 17, Hardy in view of Wentland discloses operating said MR data acquisition scanner to execute said multi-slice cardio synchronized segmented cine MR data acquisition sequence over multiple respiratory cycles of the subject, relying on respiratory gating for long scan times (Wentland: pg. 202, right col, 3rd ¶).
	With regard to claim(s) 6 and 18, Hardy in view of Wentland discloses operating said MR data acquisition scanner to execute said multi-slice cardio synchronized segmented cine MR data acquisition sequence over said multiple respiratory cycles of the subject while the subject is freely breathing, relying on respiratory gating for long scan times (Wentland: pg. 202, right col, 3rd ¶).
	Regarding claim(s) 7 and 19, Hardy in view of Wentland necessarily discloses operating said MR data acquisition scanner to repeat said multi-slice cardio synchronized segmented cine MR data acquisition sequence multiple times in order to acquire slice images along respectively different positions of the descending aorta in the respective repetitions, and, from the MR slices obtained at said different positions in said multiple repetitions, generating a PWV profile in the descending aorta (Wentland: Figs. 4 and 6; pg. 200, right col.).
claim(s) 8 and 20, Hardy in view of Wentland discloses using said PWV profile in said analysis computer to identify at least one of local vessel stiffness of the subject, windpipe function of the subject, reflection sites in the subject, and an apparent age of vessels in the subject (Wentland: Abstract).
Regarding claim(s) 9 and 21, Hardy in view of Wentland disclose acquiring said intensity-based MR data from at least two transverse slices that are spaced from each other along the descending aorta in a spacing range between 100 mm and 400 mm (Wentland: Fig. 6).
	Regarding claim(s) 12 and 24, Hardy in view of Wentland discloses operating said MR data acquisition scanner to excite nuclear spins in the respective at least two transverse slices, and to acquire said intensity-based MR data respectively from said at least two transverse slices, with a repetition time that is at least as low as 2 ms, TR = 24 (Hardy: Col. 4, ll. 53 – 61).
	With regard to claim 13, Hardy in view of Wentland discloses all of the limitations of claim 13 as disclose in claim 1 above and further discloses a magnetic resonance (MR) apparatus for pulse wave velocity (PWV) measurement along the aorta of a subject using MR imaging (see Hardy: Fig. 1), the apparatus configured to execute the method of claim 1.
	Regarding claim 25, Hardy in view of Wentland discloses all of the limitations of claim 25 as disclose in claim 1 above and further discloses a non-transitory, computer-readable data storage medium, 113, 111 or 112, encoded with programming instructions, said storage medium being loaded into a computer system, 107, of a magnetic resonance (MR) apparatus that comprises an MR data acquisition scanner, 141 (Hardy: Fig. 1), the apparatus configured to execute the method of claim 1.

Claim(s) 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 6,141,578) in view of Wentland et al. “Review of MRI-based measurements of pulse wave velocity: a biomarker of arterial stiffness” (herein Wentland) in view of Tse et al. “High-resolution gradient-recalled echo imaging at 9.4T using 16-channel parallel transmit simultaneous multislice spokes excitations with slice-by-slice flip angle homogenization” (herein Tse).
Regarding claim(s) 2 and 14, Hardy in view of Wentland fail to disclose operating said MR data acquisition scanner to execute said multislice cardio synchronized segmented cine MR data acquisition sequence as a simultaneous multi-slice MR data acquisition sequence.
Tse teaches operating said MR data acquisition scanner to execute said multislice cardio synchronized segmented cine MR data acquisition sequence as a simultaneous multi-slice MR data acquisition sequence (Abstract, pgs. 1050 & 1051: Introduction).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of operating said MR data acquisition scanner to execute said multislice cardio synchronized segmented cine MR data acquisition sequence as a simultaneous multi-slice MR data acquisition sequence.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hardy in view of Wentland to include operating said MR data acquisition scanner to execute said multislice cardio synchronized segmented cine MR data acquisition sequence as a simultaneous multi-slice MR data acquisition sequence as taught by Tse, since this allows the signals from simultaneously excited slices to be separated using parallel imaging techniques.
claim(s) 3 and 15, Hardy in view of Wentland in view of Tse disclose using a GRE SMS 2 sequence as said simultaneous multi-slice cardio synchronized segmented cine MR data acquisition sequence (Tse: Abstract; pg. 1053, right col., 1st ¶).

Claim(s) 10, 11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 6,141,578) in view of Wentland et al. “Review of MRI-based measurements of pulse wave velocity: a biomarker of arterial stiffness” (herein Wentland) in view of Kozerke et al. “Heart Motion Adapted Cine Phase-Contrast Flow Measurements Through the Aortic Valve” (herein Kozerke).
Regarding claim(s) 10 and 22, Hardy in view of Wentland discloses acquiring said intensity-based MR data from said at least two transverse slices (Wentland: Fig. 6) but fails to disclose the slices having an in-plane resolution in a range between 4 mm and 10 mm.
	Kozerke teaches having an in-plane resolution of 2.4 x 3.0 mm2 (pg. 971, left col., final ¶).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an in-plane resolution between 4 mm and 10 mm, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.   Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
With regard to claim(s) 11 and 23, Hardy in view of Wentland in view of Kozerke discloses operating said MR data acquisition scanner to excite nuclear spins in the respective at flip angle of 25° (Kozerke: pg. 971, left col., 2nd ¶ under “Labeling”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Abstract of Wigstrom et al. “M-mode magnetic resonance imaging: a new modality for assessing cardiac function” is cited to illustrate the relationship between M-mode MRI and cine MRI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793